                Case
                 Case1:17-cr-00492-VEC
                      1:17-cr-00492-VEC Document
                                         Document27-2
                                                  28 Filed
                                                      Filed07/31/20
                                                            07/27/20 Page
                                                                      Page11ofof11




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 07/31/2020




                                    31st                July



                    motion for early termination is hereby DENIED. Defendant provides no reason for why
      early termination is appropriate. Compliance with supervision is expected and, without more, is
      insufficient.
